DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunza et al. (US2008/0150732) in view of Duxbury et al. (US8830033).
To claim 1, Bunza teach a near field communications system (Figs. 1-4), the system comprising: 
a near field generator (36, device) configured to generate a near field detectable signal (42, information signal) comprising information (38, information); 
a near field detector (24, reader/interrogator) configured to receive the near field detectable signal and output the encoded information; 
a first Electro-Magnetic (EM) shield (40, shield) surrounding the near field generator to reduce EM frequencies from interfering with operations of the near field generator (paragraph 0033, RF shield); and 
wherein the first EM shield does not prevent communication of the near field detectable signal between the near field generator and the near field detector (26, paragraph 0030, RF shield does not prevent optical communication path or magnetic communication path).
But, Bunza do not expressly disclose a second Electro-Magnetic (EM) shield surrounding the near field detector to reduce EM frequencies from interfering with operations of the near field detector.
However, it would have been obvious to one of ordinary skill in the art that a second EM shield may well be applicable to the near field detector/reader/interrogator for interference prevention purpose.
	Duxbury teach putting an active EMI shield on RFID reader for interference protection (100/110 of Fig. 1, column 1 line 55 to column 2 line 25), which would have been obvious to one of ordinary skill in the art to recognize that near field detector/reader/interrogator requires shielding as well.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Duxbury into the system of Bunza for modification, in order to provide shield to near field detector.



To claim 2, Bunza and Duxbury teach claim 1.
Bunza and Duxbury teach wherein the first EM shield and the second EM shield are configured to reduce magnetic field loss from eddy currents (obvious as magnetic communication is applied to get through EM shield).

To claim 3, Bunza and Duxbury teach claim 1.
Bunza and Duxbury teach wherein the first EM shield and the second EM shield include apertures (Fig. 9 of Bunza, Faraday cage also obviously includes apertures) to reduce magnetic field loss from eddy currents and to maximize EM Radio Frequency (RF) attenuation (as explained in response to claim 2 above, also obvious as intended objective of an EM shield).

To claim 4, Bunza and Duxbury teach claim 1.
Bunza and Duxbury teach wherein the first EM shield and the second EM shield include conductive non-magnetic materials in non-conductive matrixes to reduce magnetic field loss from eddy currents and to maximize EM Radio Frequency (RF) attenuation (paragraphs 0036-0037, 0046-0049, 0051-0052 of Bunza).

To claim 5, Bunza and Duxbury teach claim 1.
Bunza and Duxbury teach wherein the first EM shield and the second EM shield are Faraday cages (paragraph 0046 of Bunza).




Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunza et al. (US2008/0150732) in view of Duxbury et al. (US8830033) and Forgang et al. (US2008/0246486).
To claim 6, Bunza and Duxbury teach claim 1.
But, Bunza and Duxbury do not expressly disclose wherein the first EM shield and the second EM shield are antenna shapes optimized for magnetic field reception and reduction of EM Radio Frequency (RF) reception.
	Forgang teach using antenna shapes optimized for magnetic field reception and reduction of EM Radio Frequency (RF) reception (Fig. 5, paragraphs 0011, 0031), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Bunza and Duxbury, in order to optimize communications by design preference.

To claim 7, Bunza and Duxbury teach claim 1.
But, Bunza and Duxbury do not expressly disclose wherein the first EM shield and the second EM shield include antenna materials that are insensitive to EM fields and sensitive to magnetic fields.
	Forgang teach using antenna materials that are insensitive to EM fields and sensitive to magnetic fields (paragraph 0031), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Bunza and Duxbury, in order to optimize communications by design preference.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        September 11, 2022